Exhibit 10.1

 

REAL ESTATE

 

PURCHASE AND SALE AGREEMENT



between



Pacific Ethanol Magic Valley, LLC, a Delaware

limited liability company


(“Seller”),

and



Liberty Basin, LLC, an Idaho limited liability company, or its successors,
nominees or assigns

 


(“Purchaser”)






 

Dated: November 6, 2020



 

 

 

Table of Contents

  

  Page     1.    Purchase and Sale 1   1.1    Property 1   1.2    Possession 1  
      2.    Purchase Price 2       3.    Follow Up Due Diligence. 2   3.1   
Follow Up Due Diligence Period 2   3.2    Entry Upon Property 2   3.3    Title
Insurance Commitment 2   3.4    Due Diligence Objections 3         4.    Survey
and Lot Split. 4       5.    Seller’s Representations and Warranties 4   5.1   
Organization 4   5.2    Authority 4   5.3    Authorization 4   5.4    No
Violation 4   5.5    No Consent 4   5.6    Title 4   5.7    Litigation 4  
5.8    Broker Fees 5   5.9    Hazardous Material 5   5.10    Liens 5   5.11   
Condemnation 5   5.12    Foreign Person 5   5.13    Other Agreements 5   5.14   
Pending Actions 6   5.15    Full Disclosure 6   5.16    Improvements and
Personal Property 6         6.    Purchaser’s Representations and Warranties 6  
6.1    Authority 6   6.2    Authorization 6   6.3    No Violation 6   6.4    No
Consent 6         7.    Conditions to Close 7   7.1    Conditions to Purchaser’s
Obligations 7   7.2    Waiver of Conditions By Purchaser 8   7.3    Conditions
to Seller’s Obligations 8   7.4    Waiver of Conditions By Seller 9

 



i

 

 

8.    Closing 9   8.1    Seller’s Closing Documents 9   8.2    Purchaser’s
Closing Documents 10   8.3    Prorations 10   8.4    Closing Costs 10        
9.    Seller’s Obligations Pending Closing 11       10.    Default 11   10.1   
Seller’s Default   10.2    Purchaser’s Default         11.    Notices 11      
12.    General Provisions 12   12.1    Entire Agreement 12   12.2  
 Modification in Writing 12   12.3    Headings 12   12.4    Interpretation 12  
12.5    Dates of Performance 13   12.6    Successors and Assigns 13   12.7   
Further Assurances 13   12.8    Counterparts 13   12.9    Governing Law 13  
12.10    Attorneys’ Fees 13   12.11    Tax-Free Exchange 13   12.12    Survival
/ No Merger 13   12.13    Waiver 13   12.14    Severability 13   12.15   
Confidentiality. 13   12.16    Time is of Essence 13   12.17    Time for
Acceptance 13   12.18    Risk of Loss 13

 



ii

 

 

PURCHASE AND SALE AGREEMENT



 

This Purchase and Sale Agreement (“Agreement”) is made as of November 6, 2020,
by and between Pacific Ethanol Magic Valley, LLC, a Delaware limited liability
company (“Seller”), and Liberty Basin, LLC, an Idaho limited liability company,
or its successor, nominees or assigns (“Purchaser”).

 

The parties agree as follows:

 

1. Purchase and Sale.

 

1.1 Property. Subject to the terms and conditions set forth in this Agreement,
Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, the
following real and personal property:

 

(a) That certain real property located in Cassia County, Idaho as more
particularly described in Exhibit A attached hereto and incorporated herein (the
“Land”). The Land is depicted as “Parcel A” in that certain record of survey
attached hereto and incorporated herein as Exhibit B;

 

(b) All buildings, fixtures and other improvements located on the Land including
without limitation the Wet Cake Barn, Scale House and Parts Shed (the
“Improvements”) and, together with the Land;

 

(c) The following personal property appurtenant to the Land and Improvements
(the “Personal Property”):

 

1. Rail spur, rail loop and related rail operation equipment

 

2. Grain storage bins and related loading and offloading facilities

 

3. Hammer mills (2)

 

4. Elevator legs, conveyers and equipment tied to the grain storage bins

 

5. Miscellaneous equipment as more particularly listed in that certain inventory
attached hereto and incorporated herein as Exhibit C;

 

(d) All easements, rights-of-way and privileges appertaining to or otherwise
benefitting or used in connection with the Land, the Improvements and the
Personal Property are sometimes collectively referred to herein as the
“Property”.

 

1.2 Possession. Possession of the Property shall be delivered by Seller to
Purchaser as of the date on which the deed for the Property is recorded
(“Closing”).

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –1

 

 

2. Purchase Price. The Purchase Price for the Property (“Purchase Price”) shall
be Ten Million and 00/100 Dollars ($10,000,000.00), which Purchaser shall
deliver to Seller in immediately available funds at the Closing.

 

3. Follow Up Due Diligence.

 

3.1 Follow Up Due Diligence Period. Purchaser acknowledges having had ninety
days to conduct its review and inspection of the Property. As a follow up to
this review period, and as a necessity to obtain confirming documentation and to
otherwise confirm certain facts, representations and information related to the
Property, Purchaser shall have the period of twenty (20) days from the date
Purchaser receives a fully executed copy (or original) of this Agreement from
Seller (“Follow Up Due Diligence Period”), to conduct a follow up due diligence
review to make a final determination, in Purchaser’s sole and absolute
discretion, whether the Property is acceptable to Purchaser.

 

3.2 Entry Upon Property and Due Diligence Documents. During the Follow Up Due
Diligence Period, Purchaser and its employees or agents may enter upon the
Property, at Purchaser’s sole cost and expense, for the purpose of conducting
such physical inspections as Purchaser may elect to make or obtain. Other than
conditions existing on the Property and Seller’s acts or omissions, Purchaser
shall indemnify and hold Seller harmless from and against any claim, cause of
action, lawsuit, damage, liability, loss, cost or expense (including without
limitation, attorneys’ fees) arising out of any such entry by Purchaser or its
agents or out of any such inspections or tests conducted by Purchaser or its
employees or agents. During the Follow Up Due Diligence Period, Seller shall
provide to Purchaser any documentation in Purchaser’s possession (or which
Purchaser may reasonably and efficiently obtain) reasonably requested by
Purchaser (such as inspection reports, etc.) (the “Due Diligence Documents”) to
facilitate Purchaser’s final review of the Property.

 

3.3 Title Insurance Commitment. Seller has delivered to Purchaser a commitment
from Title One Corporation (PO Box 177, 211 W. 13th Street, Burley, Idaho 83318,
Attn: Larry Roberts, Phone: (208) 878-3524 Email: lroberts@titleonecorp.com)
(“Title Insurer”) for standard coverage title insurance (“Commitment”) covering
the Property, together with legible copies of all instruments and other
documents relating to any listed exceptions, all existing surveys of the
Property, and a new or updated survey of the Property (“Survey”).

 

(a) Any matters disclosed by the Title Commitment or Survey which are approved,
deemed approved, or waived by Purchaser pursuant to the terms of this Agreement
shall constitute “Permitted Exceptions.”

 

(b) If any exceptions appear on the Title Commitment, or any encroachments or
other title conditions are shown on the Survey, that are not acceptable to
Purchaser, Purchaser will provide written notice to Seller and Title Company of
such unacceptable matters (“Title Objection Matters”) not later than ten (10)
days after the date of this Agreement (“Title Review Period”). In addition,
Purchaser will have the right to notify Seller and Title Company of any
additional Title Objection Matters which first appear on any updates to the
Title Commitment or Survey issued after the expiration of the Title Review
Period, so long as any such additional objection is made by Purchaser within ten
(10) days after Purchaser receives the updated Title Commitment or Survey adding
such new matter (but, in any event, prior to the Closing Date). Unless timely
objected to in writing by Purchaser as Title Objection Matters as provided
above, all matters disclosed by the Title Commitment or Survey (or any updates
thereto) shall be deemed to constitute Permitted Exceptions.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –2

 

 

(c) Seller may elect (but is not obligated) to cure or attempt to cure any Title
Objection Matters and Seller will notify Purchaser in writing prior to the
Closing. If neither Seller nor Title Company elect within such period to cure
the Title Objection Matters, then Purchaser will elect to either (i) terminate
this Agreement and thereafter the Parties will have no further rights or
obligations under this Agreement, or (ii) waive any uncured Title Objection
Matters and proceed to Closing. Any Title Objection Matters so waived (or deemed
waived) by Purchaser shall be deemed to constitute Permitted Exceptions.

 

(d) Purchaser’s obligation to purchase the Property is conditioned upon Title
Company being committed at Closing to issue an ALTA standard coverage owner’s
policy of title insurance with respect to the Property in the amount of the
Purchase Price, subject to the Permitted Exceptions determined pursuant to this
Section 3.2 (the “Title Policy”), upon payment of the applicable premium
therefor and the satisfaction by Seller of the customary conditions and
requirements thereto.

 

3.4 Due Diligence Objections. On or before the expiration of the Follow Up Due
Diligence Period, Purchaser shall notify Seller in writing of any matter arising
from Purchaser’s review of the Preliminary Commitment, Survey or of any matter
arising from Purchaser’s inspection and investigation of the Property that is
disapproved by Purchaser in its sole discretion, which notice shall specifically
describe the matter or item disapproved and the reason for its disapproval. If
Purchaser notifies Seller on or before the last day of the Follow Up Due
Diligence Period that Purchaser disapproves any matter relating to the Property,
Purchaser shall have the right, simultaneously with the giving of such notice,
to either (i) request Seller to cure or remedy any matter disapproved by
Purchaser within five (5) days after Seller’s receipt of such notice, in which
event the Follow Up Due Diligence Period shall be automatically extended to the
end of such 5-day period, or (ii) terminate this Agreement, and thereupon all
further rights and obligations of the parties hereunder shall cease and
terminate without further liability of either party to the other, except as
otherwise expressly provided in this Agreement. Notwithstanding anything in this
Agreement to the contrary, Seller shall have no obligation to cure or remedy any
matter disapproved by Purchaser. If Seller does not cure or remedy any matter
requested by Purchaser, Purchaser shall have three (3) business days after the
end of the five (5) day cure period (and the Follow Up Due Diligence Period
shall be further extended for such three (3) days) to either (a) accept upon
written notice the matter(s) without cure or remedy and proceed to Closing, or
(b) notify Seller in writing that Purchaser elects to terminate this Agreement.
Purchaser’s failure to notify Seller in writing within the Follow Up Due
Diligence Period that Purchaser is satisfied with the property thereof shall be
deemed to be Purchaser’s dissatisfaction and disapproval thereof, and thereupon
all further rights and obligations of the parties hereunder shall cease and
terminate without further liability of either party to the other, except as
otherwise expressly provided in this Agreement.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –3

 

 

4. Survey and Lot Split. Seller has procured the Survey from Accurate Surveying
& Mapping, 1602 W. Hays St., Boise, Idaho 83702, a surveyor licensed in the
State of Idaho, containing the description of Parcel A and location of all
Improvements and encroachments thereon. A copy of the Survey has been provided
to Purchaser and a copy is attached hereto as Exhibit B. Seller shall provide a
copy of the final Survey, and any amendments or modifications thereto, to
Purchaser and the Title Company. The cost of the Survey shall be paid for by the
Seller. The Survey depicts as “Parcel A” the Property being transferred pursuant
to this Agreement and as “Parcel B” the property being retained by Seller on
which Seller owns and operates an ethanol plant (the “Ethanol Plant”). Seller is
in the process of obtaining approval from the City of Burley of a lot split
reflecting the boundary between Parcel A and Parcel B, and said lot split
approval shall be a condition precedent to Purchaser’s obligation to purchase
the Property. Purchaser has had the opportunity to obtain and confirm any and
all entitlements which Purchaser deems necessary to operate its intended
business on Parcel A.

 

5. Seller’s Representations and Warranties. As of the Effective Date and as of
Closing, Seller represents and warrants to Purchaser as follows:

 

5.1 Organization. Seller is a Delaware limited liability company duly organized
and validly existing under the laws of the state of Delaware and duly qualified
to do business in Idaho.

 

5.2 Authority. Seller has full power, authority and legal right to execute and
deliver this Agreement and to perform its obligations under this Agreement.

 

5.3 Authorization. Seller has authorized the execution and delivery of this
Agreement and the performance of its obligations hereunder by all necessary
action under Idaho law.

 

5.4 No Violation. To the best of Seller’s knowledge, Seller’s performance of its
obligations under this Agreement will not violate any provision of any agreement
or judicial order to which Seller is a party or to which the Property is
subject.

 

5.5 No Consent. Except for the matters discussed in Section 4 above and Section
5.7 below, no consent, approval, authorization, registration, qualification,
designation, declaration, or filing with any governmental authority is required
in connection with the execution and delivery of this Agreement by Seller.

 

5.6 Title. To Seller’s knowledge, Seller owns and possesses all right, title,
and interest in and to the Property free and clear of all covenants, conditions,
easements, liens, and encumbrances, other than those of record identified in the
Commitment.

 

5.7 Temporary Operating Permit. Notwithstanding Seller representations in
Subsections 5.4 and 5.5 above, Purchaser acknowledges the Property will be
temporarily operating under the terms and conditions of Seller’s Idaho
Department Environmental Quality (“IDEQ”) air permit (“Seller’s Permit”) and the
activity exemption filed with the IDEQ on September 9, 2020, until such time
that the IDEQ issues Purchaser its own separate air permit.  Purchaser has a
duty to comply with all terms and conditions of Seller’s Permit including but
not limited to: the types of grain stored or handled, throughput limits,
permitted activities, permitted equipment. Purchaser will not violate any of the
“Rules for the Control of Air Pollution in Idaho” while operating under the
Seller’s permit.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –4

 

 

5.8 Litigation. There are no equitable, legal, or administrative suit, action,
arbitration, or other proceedings pending or to Seller’s best knowledge
threatened against or affecting the Property.

 

5.9 Broker Fees. Except as disclosed herewith in writing to Purchaser, the
Seller is not obligated to pay any fee or commission to any broker, finder, or
intermediary for or on account of the transaction contemplated by this
Agreement.

 

5.10 Hazardous Material. Except as disclosed on Schedule 5.10 attached hereto or
discernable from environmental reports and other due diligence materials
provided by Seller to Purchaser, to the Seller’s actual knowledge, neither
Seller nor any previous owner of the Property or any other person or entity has
ever used, generated, processed, stored, disposed of, released, or discharged
any Hazardous Substance in violation of any applicable local, state or federal
environmental law on, under or about the Property or transported it to or from
the Property, nor to the Seller’s knowledge, has any person, entity, or
governmental agency ever alleged that any such activities have occurred. Seller
has not received notification of any kind from any agency alleging or suggesting
that the Property is in violation of any applicable local, state, or federal
environmental law. To the best of Seller’s knowledge, no underground or above
ground storage tanks are or have been located on the Property. For purposes of
this Agreement, “Hazardous Substance” means any substance, material or waste
which is (a) defined as a hazardous waste, hazardous material, hazardous
substance, extremely hazardous waste, restricted hazardous waste or similar term
under any provision of federal, state or local law; including without limitation
(b) petroleum or petroleum based product; (c) asbestos or asbestos based
product; (d) polychlorinated biphenyls; (e) radioactive materials;
(f) designated as a hazardous substance pursuant to the Clean Water Act;
(g) material defined as a hazardous substance pursuant to the Resource
Conservation Recovery Act; (h) material defined as a hazardous substance
pursuant to the Comprehensive Environmental Response, Compensation, and
Liability Act; or (i) any material or substance determined by any federal, state
or local governmental authority to be capable of posing a risk of injury to
health, safety or property, including underground storage tanks.

 

5.11 Liens. All persons and entities supplying labor, services, materials and
equipment to the Property have been paid and there are no claims or liens.

 

5.12 Condemnation. There are no condemnation proceedings pending, or to Seller’s
knowledge, contemplated against the Property, or any part thereof, and the
Seller has received no notice, oral or written, of the intent or desire of any
public authority or public utility to take or use the Property or any part
thereof.

 

5.13 Foreign Person. Seller is not a foreign person or entity pursuant to the
Foreign Investment in Real Property Tax Act or the Tax Reform Act of 1984.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –5

 

 

5.14 Other Agreements. Except as disclosed on Schedule 5.14 attached hereto,
there are no service, license, or concession agreements or other contracts
relating to the Property or employees of Seller, or of any affiliate of Seller,
currently employed in the operation or maintenance of the Property, other than
those included in the Due Diligence Documents. All employment or maintenance
contracts are terminable at will and shall be terminated by Seller at Closing,
unless Purchaser gives contrary written instructions to Seller. No collective
bargaining agreements between Seller and any labor organization apply to the
operation or management of the Property.

 

5.15 Pending Actions. There are no proposed or pending changes in zoning or
roadway, water, sewer, or other construction affecting any portion of the
Property.

 

6. Purchaser’s Representations and Warranties. As of the Effective Date and as
of Closing, Purchaser represents and warrants to Seller as follows:

 

6.1 Authority. Purchaser has full power, authority and legal right to execute
and deliver this Agreement and to perform its obligations under this Agreement.

 

6.2 Authorization. Purchaser has authorized the execution and delivery of this
Agreement and the performance of its obligations hereunder by all necessary
action under Idaho law.

 

6.3 No Violation. To the best of Purchaser’s knowledge, Purchaser’s performance
of its obligations under this Agreement will not violate any provision of any
agreement or judicial order to which Purchaser is a party.

 

6.4 No Consent. Except for matters discussed in Section 5.7, no consent,
approval, authorization, registration, qualification, designation, declaration,
or filing with any governmental authority is required in connection with the
execution and delivery of this Agreement by Purchaser.

 

6.5 Investigation of Property. Purchaser has been permitted access to the
Property and will have actually inspected the Property prior to Closing.
Purchaser’s consummation of the transaction contemplated in this Agreement is
based upon such inspection and not on any representations or warranties of
Seller, except those expressly set forth in this Agreement. Purchaser agrees to
accept the Property in an “AS IS, WHERE IS” condition, subject only to the
express representations and warranties of Seller set forth in this Agreement and
any repairs which Seller agrees in writing to perform in response to Purchaser’s
due diligence objections made under Section 3.4 of this Agreement (“Seller’s
Objection Response”). Purchaser hereby acknowledges that neither Seller nor any
person acting on behalf of Seller has made any representation, warranty,
guaranty or promise concerning the Property, whether oral or written, except as
set forth in this Agreement or Seller’s Objection Response.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –6

 

 

7. Conditions to Close.

 

7.1 Conditions to Purchaser’s Obligations. The obligation of Purchaser to
purchase the Property is subject to the satisfaction of each of the following
conditions:

 

(a) Seller shall have obtained all necessary approvals from the City of Burley
or any other applicable governing or regulatory body for a lot split as more
particularly described in Section 4 of the Agreement and shall obtain or confirm
any and all entitlements necessary for Purchaser to operate its intended
business on the Property.

 

(b) Purchaser shall have verified to Purchaser’s satisfaction that Burley
Irrigation District’s water rights necessary to operate Purchaser’s business on
the Property are appurtenant to the Property. Purchaser shall notify Burley
Irrigation District after Closing that Parcel A has been conveyed to Purchaser
and Parcel B has been retained by Seller. Purchaser and Seller will be
responsible to pay their respective water assessments to Burley Irrigation
District.

 

(c) Seller shall have notified the tenant farmer (as more particularly described
in Schedule 5.14) of the sale of the Property, and obtained a written
acknowledgment (“Farmer Acknowledgement”) from the tenant farmer that the
arrangement is terminable at any time upon notice from the then owner of the
Property with confirmation of no objections from said tenant farmer.

 

(d) The parties shall have entered into an agreement for the maintenance of the
connected or shared wall(s) of those certain improvements abutting each other
along the boundary line between the Property (“Parcel A”) being transferred to
Purchaser and the property being retained by Seller (“Parcel B”) (“Shared Wall
Agreement”).

 

(e) The parties shall have entered into an agreement for the division and/or
sharing of utilities and costs of utilities between Parcel A and Parcel B
(“Utilities Agreement”).

 

(f) The parties shall have entered into an easement, cross-access and parking
agreement with mutually agreed terms, including without limitation
cross-indemnification for certain liabilities including environmental
liabilities, to facilitate Purchaser’s contemplated use and management of Parcel
A and Seller’s continued use of the rail loop on Parcel A and Seller’s use and
management of Parcel B (“Cross Access Agreement”).

 

(g) Purchaser shall have entered into an agreement with COFCO International
Grains US LLC (“COFCO”) pursuant to which COFCO will store corn in the Grain
Storage Facilities (“Stored Grain”) and COFCO will supply corn to Purchaser from
the Stored Grain.

 

(h) Seller shall have entered into an agreement with COFCO providing for COFCO
to supply corn to Seller from the Stored Grain.

 

(i) The Parties shall have entered into agreements providing for the processing
of corn and the delivery of ground corn to Seller’s Ethanol Plant; for the
operation and maintenance of the rail spur and loop, the grain storage bins, and
hammer mills; for the removal and sale of wet cake produced at Seller’s Ethanol
Plant (the “Business Agreements”).

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –7

 

 

(j) The parties shall have entered into a right of first offer agreement (the
“ROFO Agreement”) pursuant to which Purchaser agrees to offer Parcel A to
Seller, and Seller agrees to offer Parcel B to Purchaser, in the event either
Party desires to sell its Parcel, and each Party agrees not to sell its Parcel
to a third party unless such Party has first complied with the requirements of
the ROFO Agreement.

 

(k) The representations and warranties of Seller set forth in this Agreement
shall be true, complete, and accurate as of the Effective Date and as of the
Closing.

 

(l) Seller shall have performed all requirements of the Title Company as set
forth in the Commitment, and all obligations, covenants, and agreements to be
performed by Seller prior to Closing as set forth in this Agreement.

 

(m) The Title Insurer shall be unconditionally prepared to issue to Purchaser or
its nominee, at Closing, an ALTA Owner’s Standard Coverage Title Policy (“Title
Policy”) in the full amount of the Purchase Price, insuring fee simple title to
the Property to be vested in Purchaser or its nominee, together with
endorsements requested by Purchaser, subject only to exceptions in the final
version of the Commitment issued prior to Closing.

 

7.2 Waiver of Conditions by Purchaser. Purchaser may waive, as a condition
precedent to Closing, compliance with any or all of the conditions set forth in
Section 7.1 above, by written notice to Seller.

 

7.3 Conditions to Seller’s Obligations. The obligation of Seller to sell the
Property is subject to the satisfaction of each of the following conditions:

 

(a) The representations and warranties of Purchaser set forth in this Agreement
shall be true, complete, and accurate as of the Effective Date and as of the
Closing.

 

(b) This Agreement shall have been authorized and approved by the Board of
Directors of Pacific Ethanol, Inc.

 

(c) Seller shall have entered into an agreement with COFCO providing for COFCO
to supply corn to Seller from the Stored Grain.

 

(d) The parties shall have entered into the Shared Wall Agreement, the Utilities
Agreement, the Cross Access Agreement, the Business Agreements and the ROFO
Agreement described in Section 7.1.

 

(e) Purchaser shall not be in material default of any of its obligations,
covenants, and agreements as set forth in this Agreement.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –8

 

 

7.4 Waiver of Conditions By Seller. Seller may waive, as a condition precedent
to Closing, compliance with any or all of the conditions set forth in Section
7.3 above, by written notice to Purchaser.

 

8. Closing. Subject to Purchaser’s approval of the Property and satisfaction of
the conditions precedent, and except as otherwise provided in this Agreement,
Closing shall occur in escrow in the office of Escrow Holder upon satisfaction
of the conditions precedent, but in no event later than November 30, 2020 unless
mutually agreed by the parties in writing. Closing shall be deemed to have
occurred at such time as the Escrow Holder is in receipt of all Closing
Documents (as defined in this Section 8) and is able to comply with Seller’s and
Purchaser’s closing instructions.

 

8.1 Seller’s Closing Documents. On or before Closing, Seller shall deposit into
escrow the following items:

 

(a) A duly executed, acknowledged and recordable Warranty Deed conveying fee
simple title in the Property to Purchaser.

 

(b) A duly executed and acknowledged Farmer Acknowledgement as referenced in
Section 7.1(c) of this Agreement.

 

(c) A duly executed and acknowledged Shared Wall Agreement as referenced in
Section 7.1(d) of this Agreement.

 

(d) A duly executed and acknowledged Utilities Agreement as referenced in
Section 7.1(e) of this Agreement.

 

(e) A duly executed and acknowledged Cross Access Agreement as referenced in
Section 7.1(f) of this Agreement.

 

(f) Duly executed and acknowledged Business Agreements as referenced in Section
7.1(i) of this Agreement.

 

(g) A duly executed and acknowledged ROFO Agreement as referenced in Section
7.1(j) of this Agreement.

 

(h) An affidavit executed by the Seller that complies with Internal Revenue Code
Section 1445(b)(2) or the corresponding provision of any future law and states
that the Seller is not a foreign person within the meaning of Internal Revenue
Code Section 1445(f)(3).

 

(i) Such other documents or instruments as are reasonably required by the Escrow
Holder or otherwise required to close the escrow and consummate the purchase and
sale of the Property in accordance with the terms of this Agreement.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –9

 

 

8.2 Purchaser’s Closing Documents. On or before Closing, Purchaser shall deposit
into escrow the following items:

 

(a) Immediately available funds necessary to close this transaction.

 

(b) A duly executed and acknowledged Shared Wall Agreement as referenced in
Section 7.1(d) of this Agreement.

 

(c) A duly executed and acknowledged Utilities Agreement as referenced in
Section 7.1(e) of this Agreement.

 

(d) A duly executed and acknowledged Cross Access Agreement as referenced in
Section 7.1(f) of this Agreement.

 

(e) Duly executed and acknowledged Business Agreements as referenced in Section
7.1(i) of this Agreement.

 

(f) A duly executed and acknowledged ROFO Agreement as referenced in Section
7.1(j) of this Agreement.

 

(g) Such other documents or instruments as are reasonably required by the Escrow
Holder or otherwise required to close the escrow and consummate the purchase and
sale of the Property in accordance with the terms of this Agreement.

 

8.3 Prorations. The following items shall be prorated as of Closing:  (a) real
property taxes, bonds, special taxes, and assessments; (b) water, electricity,
gas, and other utility payments or charges for which readings cannot be made as
of Closing by the utility companies; and (c) any other expenses normal to the
operation and maintenance of the Property.  Notwithstanding the lot split
described in Section 4 above, Parcel A and the Personal Property are likely to
be assessed for 2020 real property taxes and personal property taxes together
with, and not separately from, Parcel B and the personal property located
thereon.  Seller and Purchaser desire to facilitate the efficient and timely
payment of such real property taxes and personal property taxes by agreeing
herein to an equitable allocation of such taxes between Seller and Purchaser. 
Seller and Purchase have agreed and compromised that, if the Closing occurs on
November 30, 2020, Purchaser’s prorated portion of the 2020 real property taxes
and personal property taxes allocable to Parcel A and the Personal Property is
$6,254.13. If Closing occurs before or after November 30, 2020, an adjustment
shall be made to the amount of the foregoing Seller credit equal to $195.44
multiplied by the number of days before or after November 30th that the Closing
occurs. If the Closing occurs before November 30th, the adjustment amount shall
be added to the Seller credit. If the Closing occurs after November 30th, the
adjustment amount shall be subtracted from the Seller credit. For example, if
the Closing occurs on November 20th, the Seller credit shall be $8,208.55 (i.e.,
$6,254.13 + $1,954.42 = $8,208.55). Having received such credit at Closing,
Seller shall be solely responsible for, and shall pay before delinquency, all of
the 2020 real property taxes and personal property taxes for Parcel A and the
Personal Property.

 

8.4 Closing Costs. The Escrow Holder’s fees shall be paid equally by Purchaser
and Seller. Seller shall pay (i) the cost of a standard coverage Title Policy
and any Survey, (ii) any excise, transfer, sales, use or similar taxes resulting
from the conveyance of any of the Property, (iii) recording fees for the sale
documents, and (iv) Seller’s share of the prorations set forth in Section 8.3.
Purchaser shall pay (a) Purchaser’s loan costs, fees, mortgage taxes, and
recording fees and costs associated with any loan it may obtain, and, (b) any
additional cost associated with receiving an extended coverage Title Policy (the
different in price between a standard coverage Title Policy and an extended
coverage Title Policy), if any, and (c) Purchaser’s share of the prorations set
forth in Section 8.3. Each party shall pay for its own attorney’s fees and costs
and for any other professionals retained by the party. Any other closing costs
shall be paid equally by Purchaser and Seller.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –10

 

 

9. Seller’s Obligations Pending Closing. From the date of this Agreement until
the Closing, Seller shall continue to maintain the Property in good order.

 

10. Reserved.

 

11. Notices. All notices, requests, demands, and other communications
(collectively, “Notices”) hereunder shall be in writing and given by
(i) established express delivery service that maintains delivery records,
(ii) hand delivery, (iii) certified or registered mail, postage prepaid, return
receipt requested, to the Parties at the following addresses, or at such other
address as the Parties may designate by notice in the above manner, or
(iv) Email with confirmation of receipt:

 

Seller:

 

Pacific Ethanol Magic Valley, LLC

Attention: Paul Koehler

400 Capital Mall, Suite 2060

Sacramento, CA 95814

Telephone: (916) 403-2790

Email: paulk@pacificethanol.com

 

With copies to:

 

Pacific Ethanol, Inc.

Attention: General Counsel

400 Capital Mall, Suite 2060

Sacramento, CA 95814

Telephone: (916) 403-2130

Email: cwright@pacificethanol.com

 

and

 

Holden Kidwell Hahn & Crapo, PLLC

Attention: Peter Christofferson

1000 Riverwalk Drive, Suite 200

Idaho Falls, ID 83402

Telephone: (208) 523-0620

Email: pchristofferson@holdenlegal.com

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –11

 

 

Purchaser:

 

Liberty Basin, LLC

Attention: Monte Quast

872 E. Pebble Drive

Burley, Idaho 83318

Telephone: (208) 654-2733

Email: monte@gibbygroup.com

 

With a copy to:

 

Exceed Legal PLLC

Attention: Erik J. Bolinder

421 S. 8th Street

Boise, Idaho 83702

Telephone: 208-297-5959

Email: ebolinder@exceed.legal

 

Each such Notice shall be deemed given upon hand delivery; or deposit with an
established express delivery service that maintains delivery records; or
certified or registered mail, postage prepaid, return receipt requested. Any
party to this Agreement may give written notice of a change of its address to
the other party to this Agreement. Notices by way of facsimile shall be
effective upon confirmed delivery. Notices by way of email are effective upon
confirmed receipt.

 

12. General Provisions.

 

12.1 Entire Agreement. This Agreement contains the entire agreement between the
parties to this Agreement with respect to the subject matter hereto and
supersedes all prior understandings, agreements, representations, and
warranties, if any, with respect to such subject matter.

 

12.2 Modification in Writing. This Agreement may only be modified by a writing
executed by Purchaser and Seller.

 

12.3 Headings. The headings of the various paragraphs of this Agreement have
been inserted only for convenience and shall not be deemed in any manner to
modify or limit any of the provisions of this Agreement or be used in any manner
in the interpretation of this Agreement.

 

12.4 Interpretation. Whenever the context so requires, all words used in the
singular shall be construed to have been used in the plural (and vice versa),
each gender shall be construed to include any other genders, and the word
“person” shall be construed to include a natural person, a corporation, a firm,
a partnership, a joint venture, a trust, an estate, or any other entity. This
Agreement shall be interpreted and construed only by the contents hereof, and
there shall be no presumption or standard of construction in favor of or against
either Seller or Purchaser. The words “herein,” “hereof,” “hereunder,” and other
similar compounds of the word “here” when used in this Agreement shall refer to
the entire Agreement and not to any particular provision or section.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –12

 

 

12.5 Dates of Performance. Whenever a date for an action required to be
performed or any other period of time set forth in this Agreement falls on a
Saturday, Sunday, or federal holiday, then such date shall be extended to the
following business day.

 

12.6 Successors and Assigns. Purchaser may assign its rights hereunder to a
partnership, corporation, limited liability company or other entity in which
Purchaser or a principal of Purchaser, is a manager, member, shareholder or
partner or which Purchaser has formed for the purpose of acquiring and owning
the Property, without Seller’s prior consent. This Agreement shall be binding
upon and shall inure to the benefit of the successors-in-interest and assigns of
each party to this Agreement. Seller shall not transfer or convey any interest
in the Property and shall not assign its rights and obligations under this
Agreement without Purchaser’s prior written consent.

 

12.7 Further Assurances. Each party to this Agreement shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Agreement.

 

12.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute but one and the same Agreement.

 

12.9 Governing Law. The validity, meaning and effect of this Agreement shall be
determined in accordance with the laws of the State of Idaho.

 

12.10 Attorneys’ Fees. If a party commences a legal proceeding to enforce any of
the terms of this Agreement, the prevailing party in such action shall have the
right to recover reasonable attorneys’ fees and costs from the other party to be
fixed by the court in the same action.

 

12.11 Reserved.

 

12.12 Survival / No Merger. The provisions of this Agreement, the
representations, warranties, and the indemnity agreements set forth herein shall
survive Closing and any expiration or termination of this Agreement and shall
not merge into any deed delivered and accepted upon the Closing of the
transaction herein contemplated.

 

12.13 Waiver. The failure of a Party to insist upon strict performance of any of
the terms set forth herein shall not be deemed a waiver of any rights or
remedies that said party may have and shall not be deemed a waiver of any
subsequent breach or default in the performance of any of the terms contained
herein by the same or any other party.

 

12.14 Severability. If any term or provision of this Agreement or the
application of it to any person or circumstance shall, to any extent, be invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provision to persons or circumstances, other than those as to which it
is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and shall be enforced to the extent
permitted by law.



 

12.15 Confidentiality. Seller shall have the right to issue public notices
concerning the transaction as may be necessary or advisable under the laws and
regulations to which Seller’s parent company is subject. Seller shall provide
Purchaser a draft of any such notice prior to making any such public notice for
Purchaser’s comment.

 

12.16 Time is of Essence. Time is expressly made of the essence of all the
provisions of this Agreement.

 

12.17 Reserved.

 

12.18 Risk of Loss. Seller shall bear the risk of loss to the Property prior to
Closing.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –13

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the last date written
below.

 

[Signature Page Follows] 

 

PURCHASER:   SELLER:       Liberty Basin, LLC, an Idaho limited liability
company   Pacific Ethanol Magic Valley, LLC, a Delaware limited liability
company       By: /s/ Reed Gibby   By: /s/ Paul P. Koehler Name: Reed Gibby  
Name: Paul P. Koehler Its: Authorized Managing Member   Its: Vice President    
  Date: November 6, 2020   Date: November 6, 2020

  

THE SUBMISSION OF THIS AGREEMENT FOR EXAMINATION OR ITS NEGOTIATION OR THE
NEGOTIATION OF THE TRANSACTION DESCRIBED HEREIN DOES NOT CONSTITUTE AN OFFER TO
PURCHASE OR SELL AND THE EXECUTION OF THIS AGREEMENT BY SELLER OR PURCHASER DOES
NOT CONSTITUTE A BINDING CONTRACT UNTIL SUCH TIME AS THIS AGREEMENT HAS BEEN
SIGNED BY AUTHORIZED OFFICERS OF PURCHASER AND SELLER AND DELIVERED TO PURCHASER
AND SELLER.

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –14

 

 

EXHIBIT “A”

LEGAL DESCRIPTION OF PROPERTY

 [ex10-1_001.jpg]

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –15

 

 

EXHIBIT “A” CONT.

LEGAL DESCRIPTION OF PROPERTY

 [ex10-1_002.jpg]

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –16

 

 

EXHIBIT “A” CONT.

LEGAL DESCRIPTION OF PROPERTY



 [ex10-1_003.jpg]

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –17

 


EXHIBIT “B”

To Purchase and Sale Agreement

 

DEPICTION OF PROPERTY (SURVEY) – PARCEL A

 

 [ex10-1_004.jpg]

 



REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –18

 

 


EXHIBIT “C”

 

To Purchase and Sale Agreement

 

INVENTORY LIST – MISCELLANEOUS PERSONAL PROPERTY

 

●Trackmobile Model 95TM, Serial No. 95523.

 

●John Deere Front End Loader 544, Serial No: 1DW544KHADE656371

 

Aside from the foregoing and the personal property referenced in Section 1.1(c),
no equipment or personal property located on the Land is being conveyed to
Purchaser. The Seller stores supplies, spare parts and other materiel in the
Parts Shed most of which are for use in the Ethanol Plant. The Parties intend to
deal with the ongoing use by Seller of the Trackmobile, Front End Loader and the
Parts Shed in the Cross Access Agreement.

 

Certain irrigation equipment belonging to a third party is stored inside the
rail loop, as described in Schedule 5.14, and such equipment is not being
conveyed to Purchaser.

 

REAL ESTATE PURCHASE AND SALE AGREEMENT – PEMV MAGIC vALLEY PARCEL A –19

 

 

SCHEDULE 5.10

 

ENVIRONMENTAL MATTERS

 

In 2006, Parcels A and B together were known as the Glen Larsen Farm, which was
used primarily as an irrigated agricultural and pasture land that included one
farmstead on the east boundary of Parcel B. The Glen Larsen Farm was inspected
for conditions such as stained ground and pavement, stressed vegetation,
unauthorized dumping, and evidence of the use, storage, or release of hazardous
materials. If any petroleum products, chemicals, or other potentially hazardous
or regulated materials were found on the premises, they were noted. Reasonably
ascertainable information was also gathered regarding underground and
aboveground storage tanks, surficial and subsurface soil and ground water
conditions, and land use on and around the subject property.

 

Site reconnaissance on the Glen Larsen Farm as of October 4, 2006, noted the
following possible recognized environmental conditions (RECs), (excluding the
area around the Larsen Farmstead located along 200 West):

 

1. The open 35-gallon metal drums of unknown contents in the bone yard have
likely released their contents to soils and ground water at the subject site.

 

2. The Chevron petroleum pipeline located on the subject property along 100
South has the potential to impact the subject property.

 

3. The abandoned septic systems at the two demolished farmsteads pose as
potential sources for potential historical release of hazardous constituents to
subsurface soils and ground water.

 

4. The historical use and application of pesticides and herbicides to the
subject property in the course of normal farming operations over the last 50
years presents the potential to impact site soils and groundwater.

 

5. The Union Pacific Railroad line is an historical off-site REC due to the
common historical practice of railroads in general of dumping diesel fuel and
other materials along rail lines, combined with often simple and incomplete
operations and maintenance records.

 



 

 

 

Other sites and areas of potential concern were observed, including:

 

●The abandoned ground water production well, located in relatively close
proximity to the bone yard, is a potential REC. Reportedly, the well was not
backfilled from its completion depth to the ground surface with cement-grout but
rather simply severed at an approximate depth of a few feet below grade and then
covered with soil. The well could act as a conduit by which hazardous
constituents could have migrated vertically from the land surface, subsurface
soils, and/or a shallow aquifer and impacted ground water quality in one or more
aquifers beneath the site.

 

Moreover, during historical pumping use of the well it is possible that the
well's radial cone of influence might have intercepted any contaminated ground
water possibly associated with RECs identified within the bone yard, any
pesticides used on fields, and/or elsewhere (in relatively close proximity to
the well). As such, once the well was no longer in use, any residual plume of
contaminated ground water might attenuate in different directions and/or extend
over a larger subsurface aerial extent than during use of the well.

 

●The abandoned ground water production well associated with the former on-site
farmstead near the southwest corner of the subject property is a potential REC.
Reportedly, the well was not backfilled from its completion depth to the ground
surface with cement-grout but rather simply severed at an approximate depth of a
few feet below grade and then covered with soil. The well could act as a conduit
by which hazardous constituents could have migrated vertically from the land
surface, subsurface soils, and/or a shallow aquifer and impacted ground water
quality in one or more aquifers beneath the site.

 

Moreover, during historical pumping use of the well, it is possible that the
well's radial cone of influence might have intercepted any contaminated ground
water possibly associated with any pesticides used on fields, and/or elsewhere
(in relatively close proximity to the well). As such, once the well was no
longer in use, any residual plume of contaminated ground water might attenuate
in different directions and/or extend over a larger subsurface aerial extent
than during use of the well.

 

Based on the evidence gathered, there appears to be a moderate potential that
some areas of topsoil and possibly subsurface soil and ground water underlying
the subject property have been impacted by on-site and/or or off-site sources.
This conclusion is based upon observations made during the on-site inspection
and upon information gathered from publicly available and practically reviewable
sources.

 

 

 

 

Map Identifying Location of Farmsteads & Bone Yard

 

 [ex10-1_005.jpg]

 

Samples were collected on January 18, 2007. Surface soil samples were collected
using dedicated Teflon scoops from two locations in the boneyard where
containers of used petroleum products had been stored. The sample area was
cleared of any organic material using the Teflon scoop. Soils were loosened with
the scoop and homogenized on the ground surface; soils were then placed into
pre-labeled, pre-cleaned and certified glass containers provided by the selected
analytical laboratory. Sample containers were placed in zip-lock bags and
immediately placed on ice in an insulated cooler.

 

One surface soil sample was collected at each of the following locations:

 

●Bone Yard: Former location of drums of used oil (Sample BY-1),

 

●Bone Yard: Location of three 5-gallon pails of used petroleum product (Sample
BY-2),

 

●One composite soil sample collected from three misc. locations to be analyzed
for organochlorine pesticides (Pest1). All concentrations of metals detected in
the samples are considered typical background level concentrations for this
area.

 

The concentrations of organics detected in sample BY-1 (Bone Yard) are all below
the IDTLs.

 

The concentrations of organics detected in sample BY-2 (Bone Yard) are below the
IDTLs. It should be noted that no Idaho regulatory criteria exist for the
TPH-DRO detected in this sample. The 87,000 mg/kg of TPH-DRO in the C25 to C36
range indicates the presence of residual long- chain, petroleum hydrocarbon
constituents, which is consistent with observations made in the report and
observations made at the time of sampling. The stained area covered
approximately ten square feet.

 



 

 

 

The concentration of DDT in the composited soil sample does not exceed the IDTL,
and is consistent with what would be expected at a site with a history of
agricultural operations.

 

Analytical Results for Surface Soil Samples.

 

  

Sample Number

   Potential Regulatory Criteria  Analyte  BY-1   BY-2   Idaho Tier 0
Criteria1   Idaho IDTLs2   EPA Region 9 PRGs3  Bis(2-ethylhexyl)phthalate
(µg/kg)   400         -    11,800    120,000  Chloroethane (µg/kg)   -    3.3  
 -    618    6,500  Acetone (µg/kg)   -    26    -    17,000    54,000,000 
Toluene (µg/kg)   35    38    5,400    4,890    520,000  Methylene chloride
(µg/kg)   -    6.1    -    16.9    21,000  Cyclohexane (µg/kg)   -    2.5    -  
 -    140,000  Benzene (µg/kg)   -    5.8    60    17.8    1,400 
Methylcyclohexane (µg/kg)   -    5.4    -    -    8,700,000  Tetrachloroethene
(µg/kg)   16    14    -    28.8    1,300  Ethylbenzene (µg/kg)   5    2.4  
 10,000    10,200    400,000  Xylenes, total (µg/kg)   33    14    7,000  
 1670    420,000  Benzo(a)pyrene (µg/kg)   -    -    120    42.2    210  TPH-GRO
(mg/kg)   78    190    -    -    -  TPH-DRO (mg/kg)   -    87,0004    -    -  
 - 

 

Notes:

 

1.IDEQ Recommended Practices for Site Assessments During Closure of Underground
Storage Tanks and Accidental Releases & Spills of Petroleum Hydrocarbon
Products, May 2002

 

2.Initial Default Target Levels from the Idaho Risk Evaluation Manual, July
2004. Values reflect criteria for unrestricted residential use.

 

3.US EPA Region 9 Preliminary Remediation Goals for Direct Contact Exposure
Pathway for Industrial Site Soils.

 

4.The laboratory report stated that this sample was analyzed for TPH C25-C36,
which was detected at an amount of 87,000mg/kg-dry.

 

Analytical Results for Composited Surface Soil Sample Analyzed for Pesticides.

  

   Sample Number   Potential Regulatory Criteria  Analyte  Pest1   Idaho
IDTLs1   EPA Region 9 PRGs2  DDT (µg/kg)   4.4    403    1700 

 

Notes:

 

1.Initial Default Target Levels from the Idaho Risk Evaluation Manual, July
2004. Values reflect criteria for unrestricted residential use.

 

2.US EPA Region 9 Preliminary Remediation Goals for Direct Contact Exposure
Pathway for Industrial Site Soils.

 



 

 

 

SCHEDULE 5.14

 

OTHER AGREEMENTS

 

The area inside the rail loop is farmed by a family member of the former owner.
The tenant farmer also stores irrigation equipment owned by the tenant farmer
inside the loop. To the benefit of the Seller, the tenant farmer maintains the
area free of weeds. This arrangement is not supported by any writing. In
accordance with Section 7.1(c) of the Agreement, Seller will notify the tenant
farmer of the sale of the Property, and obtain a written Farmer Acknowledgment
from the tenant farmer that the arrangement is terminable at any time upon
notice from the then owner of the Property.

 

 

 



 

 